 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

 

 

 

Exhibit 10.1

EXECUTION VERSION

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT

THIS AMENDMENT NO. 2 TO TERM LOAN AGREEMENT, dated as of June 5, 2018 (this
“Amendment”) is made among STRONGBRIDGE U.S. INC., a Delaware corporation (“Lead
Borrower”), STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY, a public limited
company incorporated under the laws of Ireland (“Parent”), CORTENDO CAYMAN LTD.,
an exempted company incorporated in the Cayman Islands (“Cayman Borrower”),
STRONGBRIDGE IRELAND LIMITED, a private limited company incorporated under the
laws of Ireland (“Irish Borrower”), CORTENDO AB (PUBL), a public limited
liability company incorporated under the laws of Sweden with registration number
556537-6554 (“Swedish Borrower” and, together with Lead Borrower, Parent, Cayman
Borrower and Irish Borrower, each, a “Borrower” and collectively, “Borros”), CRG
Servicing LLC, as administrative agent and collateral agent (in such capacities,
“Administrative Agent”) and the lenders listed on the signature pages hereof
under the heading “LENDERS” (each, a “Lender” and collectively, the “Lenders”),
with respect to the Loan Agreement described below.

RECITALS

WHEREAS, Borrowers, Administrative Agent and the Lenders are parties to the Term
Loan Agreement, dated as of July 14, 2017, with the Subsidiary Guarantors from
time to time party thereto (as modified by the Consent to Term Loan Agreement,
dated as of January 3, 2018, and as amended by Amendment 1 to Term Loan
Agreement, dated as of January 16, 2018, the “Loan Agreement”); and

WHEREAS, Borrowers have requested that Administrative Agent and the Lenders
(which constitute all of the Lenders party to the Loan Agreement as required by
Section 13.04) that, and Administrative Agent and the Lenders have agreed to,
modify certain terms of the third Borrowing.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1. Definitions; Interpretation. 



176343208 v6 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

(a) Terms Defined in Loan Agreement.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b) Interpretation.  The rules of interpretation set forth in Section 1.03 of
the Loan Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.

SECTION 2. Amendment to Loan Agreement.  Subject to Section 3 of this Amendment:

(a) The cover page of the Loan Agreement is hereby amended by replacing the
number “$100,000,000” with the number “$95,000,000”.

(b) The definition of “Commitment” in Section 1.01 of the Loan Agreement is
hereby amended by replacing the sentence “The aggregate Commitments on the
Amendment No. 1 Effective Date equal $100,000,000.” with the sentence “The
aggregate Commitments on the Amendment No. 2 Effective Date equal $95,000,000.”

(c) The following definition is hereby added to Section 1.01 of the Loan
Agreement in appropriate alphabetical order:

“Amendment No. 2 Effective Date” means June 5, 2018.

(d) Section 2.01 of the Loan Agreement is hereby amended by replacing the word
“four” with the word “three”.

(e) Section 6.03(b) of the Loan Agreement is hereby amended by replacing the
words “September 27, 2018” with the words “March 19, 2019”.

(f) Section 6.03(d) of the Loan Agreement is hereby amended by (i) replacing the
number “$[****]” with the number “$[****]” and (ii) replacing the words “June
30, 2018” with the words “December 31, 2018”.

(g) Section 6.03(f) of the Loan Agreement is hereby amended by replacing the
words “sixty (60) days thereafter” with the words “March 1, 2019”.

(h) Section 6.03(g) of the Loan Agreement is hereby amended by replacing the
words “sixty (60) calendar days after satisfaction of the condition set forth in
Section 6.03(d)” with the words “March 1, 2019”.



2

176343208 v6 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

(i) Section 6.03(h) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

Warrants.  For the Lenders, pro rata in accordance with their Proportionate
Shares, the Warrants, duly executed by Parent, for (i) 0.10% of the ordinary
shares of the Parent on a Fully-Diluted Basis as of the third Borrowing Date
(inclusive of the Warrants granted on such date) at an exercise price equal to
110% of the closing price of Parent’s ordinary shares on the date immediately
prior to the third Borrowing Date and (ii) 0.25% of the ordinary shares of the
Parent on a Fully-Diluted Basis as of the third Borrowing Date (inclusive of the
Warrants granted on such date) at an exercise price equal to 140% of the ten
(10) day volume weighted-average price (VWAP) per share of Parent’s ordinary
shares for the consecutive ten (10)-trading-day period ending on the trading day
prior to the third Borrowing Date.

(j) Section 6.04 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

[Reserved.]

(k) Schedule 1 of the Loan Agreement is hereby amended and restated in its
entirety by Schedule 1 attached hereto.

SECTION 3. Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the following conditions precedent:

(a) Borrowers and the Lenders, which constitute all of the Lenders party to the
Loan Agreement, shall have duly executed and delivered this Amendment pursuant
to Section 13.04 of the Loan Agreement; provided,  however, that this Amendment
shall have no binding force or effect unless all conditions set forth in this
Section 3 have been satisfied; and

(b) No Default or Event of Default under the Loan Agreement shall have occurred
and be continuing.

SECTION 4. Representations and Warranties; Reaffirmation. 

(a) Each Borrower hereby represents and warrants to each Lender as follows:

(i) Borrowers have full power, authority and legal right to make and perform
this Amendment.  This Amendment is within each Borrower’s  corporate or
equivalent powers

3

176343208 v6 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

and have been duly authorized by all necessary corporate or equivalent action
and, if required, by all necessary shareholder action.  This Amendment has been
duly executed and delivered by Borrowers and constitutes a legal, valid and
binding obligation of Borrowers, enforceable against Borrowers in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).  This Amendment  (w) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except for such as
have been obtained or made and are in full force and effect, (x) will not
violate any order of any Governmental Authority, (y) will not violate any
applicable law or regulation or the charter, bylaws, constitutional or other
organizational documents of Parent and its Subsidiaries and (z) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Parent and its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person.

(ii) No Default has occurred or is continuing or will result after giving effect
to this Amendment. 

(iii) There has been no Material Adverse Effect since the date of the Loan
Agreement.

(b) Each Obligor hereby ratifies, confirms, reaffirms and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein.  By executing this Amendment,  each
Borrower acknowledges that it has read, consulted with its attorneys regarding,
and understands, this Amendment.

SECTION 5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 

(a) Governing Law.  This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b) Submission to Jurisdiction.  Borrowers agree that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state

4

176343208 v6 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

courts in Houston, Texas or in the courts of its own corporate domicile and
irrevocably submits to the non-exclusive jurisdiction of each such court for the
purpose of any such suit, action, proceeding or judgment.  This Section 5 is for
the benefit of Administrative Agent and the Lenders only and, as a result, none
of Administrative Agent or any Lender shall be prevented from taking proceedings
in any other courts with jurisdiction.  To the extent allowed by applicable
Laws, Administrative Agent and the Lenders may take concurrent proceedings in
any number of jurisdictions.

(c) Waiver of Jury Trial.  Borrowers, Administrative Agent and each Lender
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any suit, action or proceeding arising out of
or relating to this Amendment, the other Loan Documents or the transactions
contemplated hereby or thereby.

SECTION 6. Miscellaneous.

(a) No Novation; No Waiver.  This Amendment shall not constitute a novation of
the Loan Agreement or any of the Loan Documents.  Except as expressly stated
herein, nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Loan Agreement or any of
the other Loan Documents or constitute a course of conduct or dealing among the
parties.  Except as expressly stated herein, Administrative Agent and the
Lenders reserve all rights, privileges and remedies under the Loan
Documents.  Except as amended hereby, the Loan Agreement and other Loan
Documents remain unmodified and in full force and effect.  All references in the
Loan Documents to the Loan Agreement shall be deemed to be references to the
Loan Agreement as amended hereby.   

(b) Severability.  In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c) Headings.  Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d) Integration.  This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.



5

176343208 v6 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

(e) Counterparts.  This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.    Executed counterparts delivered by facsimile or other electronic
transmission (e.g., “PDF” or “TIF”) shall be effective as delivery of a manually
executed counterpart.

(f) Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]



6

176343208 v6 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWERS:

 

STRONGBRIDGE U.S. INC.

 

By: /s/ Stephen J. Long

Name: Stephen J. Long

Title:  Chief Legal Officer

 

 

STRONGBRIDGE BIOPHARMA PLC

 

By: /s/  Stephen J. Long

Name: Stephen J. Long

Title:  Chief Legal Officer

 

 

CORTENDO AB (PUBL)

 

By: /s/ Stephen J. Long

Name: Stephen J. Long

Title:  Authorized Signatory

 


CORTENDO CAYMAN LTD.

 

By: /s/  A. Brian Davis

Name: A. Brian Davis

Title:  Director

 

 

STRONGBRIDGE IRELAND LIMITED

 

By:  /s/  A. Brian Davis

Name: A. Brian Davis

Title:  Director

 

 



[Signature Page – Amendment No. 2]

 

176343208 v6 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

ADMINISTRATIVE AGENT:

 

CRG SERVICING LLC

 

By /s/  Andrei Dorenbaum

Name:  Andrei Dorenbaum

Title:  Authorized Signatory

 

 

 



[Signature Page – Amendment No. 2]

 

176343208 v6 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

LENDERS:

 

CRG PARTNERS III L.P. 

By CRG PARTNERS III GP L.P., its General Partner

By CRG PARTNERS III GP LLC, its General Partner

 

By:  /s/  Andrei Dorenbaum

Name:  Andrei Dorenbaum

Title:  Authorized Signatory

 

 

CRG PARTNERS III – PARALLEL FUND “A” L.P. 

By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

By CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

 

By: /s/  Andrei Dorenbaum

Name:  Andrei Dorenbaum

Title:  Authorized Signatory

 

 

CRG PARTNERS III (CAYMAN) LEV AIV I L.P. 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

By: /s/  Andrei Dorenbaum

Name: Andrei Dorenbaum

Title: Authorized Signatory

 

Witness:/s/  Nicole Nesson

Name:  Nicole Nesson

 

 

 



[Signature Page – Amendment No. 2]

 

176343208 v6 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P. 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

By: /s/  Andrei Dorenbaum

Name: Andrei Dorenbaum

Title: Authorized Signatory

 

Witness:/s/  Nicole Nesson

Name:  Nicole Nesson

 

 

CRG PARTNERS III -  PARALLEL FUND “B” (CAYMAN) L.P.

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

By: /s/  Andrei Dorenbaum

Name:  Andrei Dorenbaum

Title:  Authorized Signatory

 

Witness:/s/  Nicole Nesson

Name:  Nicole Nesson

 

 

CRG ISSUER 2017-1

By CRG SERVICING LLC, acting by power of attorney

 

By: /s/  Andrei Dorenbaum

Name: Andrei Dorenbaum

Title: Authorized Signatory

 

 

 



[Signature Page – Amendment No. 2]

 

176343208 v6 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

VCOC LENDER:

 

CRG PARTNERS III L.P.

By CRG PARTNERS III GP L.P., its General Partner

By CRG PARTNERS III GP LLC, its General Partner

 

By /s/  Andrei Dorenbaum

Name:  Andrei Dorenbaum

Title:  Authorized Signatory

 

 

 

 



[Signature Page – Amendment No. 2]

 

176343208 v6 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R. SECTIONS 200.80(b)(4), 200.83 AND
230.406.  [****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

Schedule 1

to Amendment No. 2

 

COMMITMENTS

 

Lender

Commitment

Proportionate Share

CRG Partners III – Parallel Fund “A” L.P.

$7,885,000.00

8.30%

CRG Partners III L.P.

$6,032,500.00

6.35%

CRG Partners III (Cayman) Lev AIV I L.P.

$10,915,500.00

11.49%

CRG Partners III (Cayman) Unlev AIV I L.P.

$5,006,500.00

5.27%

CRG Partners III – Parallel Fund “B” (Cayman) L.P.

$14,259,500.00

15.01%

CRG Issuer 2017-1

$50,901,000.00

53.58%

TOTAL

$95,000,000

100%

 

 

176343208 v6 

--------------------------------------------------------------------------------